Citation Nr: 0429150	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated 30 percent disabling.

2.  Entitlement to an increased evaluation for plantar 
fasciitis of the right foot, currently rated 20 percent 
disabling.

3.  Entitlement to an increased evaluation for plantar 
fasciitis of the left foot, currently rated 20 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability.

5.  Entitlement to an effective date prior to January 24, 
2000 for the grant of separate increased ratings to 20 
percent for right and left foot plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

The RO granted an increased rating of 20 percent for plantar 
fasciitis of the right and a 20 percent rating for plantar 
fasciitis of the left foot in July 2002.  As a 20 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).  

Further, the veteran filed a timely notice of disagreement 
with regard to the effective date of the assigned increase, 
but a statement of the case has not been issued.  Therefore, 
the matter is pending since 38 C.F.R. § 19.26 requires the 
issuance of a statement of the case.  The issue will be 
remanded rather than referred.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Board notes that the veteran had perfected an appeal 
regarding issues of service connection for an anxiety 
disorder and service connection for hereditary neuropathy.  
When the veteran testified at a hearing conducted by the 
undersigned Acting Veterans Law Judge at the RO in March 
2004, he stated his intent to withdraw those issues.  Thus, 
the appeals are no longer before the Board.  38 C.F.R. 
§ 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence is insufficient to decide the issues on appeal 
with any certainty.  As the Board cannot exercise its own 
independent judgment on medical matters, further examinations 
are required, to include opinions based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Here, the most recent examination was conducted in April 
2000.  Further, the evidence of record does not include a 
clear picture of the disabilities at issue.

The veteran's plantar fasciitis is currently rated under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8699-8625 
(2004), which contemplates neuritis of the posterior tibial 
nerve.  VA and private physicians have concluded that the 
veteran suffers from hereditary neuropathy, which is not a 
service-connected disability.  However, the reporting of the 
degree of disability and findings has been made in 
conjunction with the service-connected pes planus and plantar 
fasciitis.  Therefore, an assessment of the specific 
manifestations of the veteran's pes planus and plantar 
fasciitis separate from those related to hereditary 
neuropathy would be helpful in making a determination in this 
case.  Therefore, given the need for a thorough and 
contemporaneous examination and findings related to the 
particular disabilities at issue, the veteran should be 
afforded an examination.  

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the matter of 
entitlement to a total rating based on individual 
unemployability is inextricably intertwined with the issues 
of increased ratings for pes planus and plantar fasciitis on 
appeal, the Board will defer that issue until the development 
of the increased rating matters are completed.

As noted in the Introduction, the claim of an earlier 
effective date for the grant of increased ratings for plantar 
fasciitis of the right foot and left foot has been 
technically pending since the veteran's notice of 
disagreement in August 2002.  He is entitled to a statement 
of the case on this issue.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must send the veteran a VCAA 
notice letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The notice must inform 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.  

2.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that has recently treated 
him for bilateral pes planus and plantar 
fasciitis.  Based on his response, the 
AMC should attempt to procure copies of 
all records that have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder.  If, after making reasonable 
efforts to obtain named records the AMC 
is unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

3.  After accomplishing the above 
actions, the AMC should schedule the 
veteran for a VA examination for the 
purpose of ascertaining the current 
nature and severity of the veteran's pes 
planus and plantar fasciitis.  All 
findings should be reported.  The 
examiner should specifically identify 
manifestations of the veteran's service-
connected pes planus and plantar 
fasciitis and distinguish those 
manifestations from the coexisting 
nonservice-connected hereditary 
neuropathy.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should describe the findings in detail 
and provide a complete rationale for all 
opinions and conclusions.  Any opinion 
should be supported by reference to 
specific medical records on file.  The 
examiner should also address the effect 
of pes planus and plantar fasciitis on 
the veteran's ability to pursue gainful 
employment.  The examination report 
should be typed.

4.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  The AMC should issue a statement of 
the case addressing an effective date 
prior to January 24, 2000 for the grant 
of increased ratings for plantar 
fasciitis of the right and left foot.  

6.  After undertaking any other 
development deemed essential, the AMC 
should re-adjudicate the veteran's claims 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

